DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kritchman (7,991,498).
Kritchman discloses a method for building pained three-dimensional objects, comprising steps of: a) providing a powder layer by a deposition system 30 on a fabrication platform 32, b) sintering a selective portion of the powder layer by a curing unit 40, and c) coloring selective portion of the powder layer by a controller 44 (col. 6, lines 63-66), d) flattening the colored sintered layer by a leveling device 38. 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are again rejected under 35 U.S.C. 103 as being unpatentable over Voris et al. (2015/0375451) in view of Mark et al. (2016/0067928).
Voris et al. discloses a 3D printer method, comprising the steps of:

transmitting the digital file with the 3D model to a 3D printer 110 configured for multi-colored printing – Fig. 2, step 220 – by using a print control program 134; 
defining print layers or thin slices of the 3D model of the object for use in printing a 3D object, wherein the 3D printing software identifies or recognizes different colors, which may include one, two, or more colors in each layer and may include assigning such colors to only the shell portion of each layer to limit the amount of ink used for 3D printing [0022]; 
wherein the processing in step 230 involve converting a defined or chosen color for an object element or portion to a color that can be provided by the 3D printer or its current set or combination of colored inks/dyes that will then be mapped onto the differing regions or areas of the object layers, [0024]. 
 	The method further continues at 240 with the step of determining (e.g., with the printing software running on the 3D printer) whether there are additional layers to be printed; then 
Retrieving the next layer definition including color maps/definitions – step 250;
drawing additional amounts of the neutral-colored print material (step 254 - plastic filament or the like) into the print head such as by operating an electric motor to turn gears engaging the filament.  At 260, the method 200 continues with heating the print material such as ABS plastic to liquefy it. 
 	The method further includes extruding the now colored liquid print material onto the print bed or previously-printed layer while positioning the extrusion nozzle relative to the print bed to print the current object layer to build up the object 170 layer-by-layer.  Once a layer is 
	However, Voris et al. fails to disclose that the material is a powder and the step of sintering each layer of powder material.
Mark et al. discloses a multilayer fiber reinforcement design for 3D printing, comprising the step of providing a build platen 1620, a powder bed 1604, a continuous core filament 1608, a laser source 1612, 1616 for sintering the material, and a cutter 1620.
It would have been obvious to one of ordinary skill in the art to provide Voris et al. by providing powder material as an alternative or in addition to filament material and a laser source as taught by Mark et al. in order to form and cure the 3D printing article using a variety of different materials.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kritchman (7,991,498) as applied to claims 1-2 above, and further in view of Arthur et al. (2016/0179064).
Kritchman discloses a method for building pained three-dimensional objects, comprising steps of: a) providing a powder layer by a deposition system 30 on a fabrication platform 32, b) sintering a selective portion of the powder layer by a curing unit 40, and c) coloring selective portion of the powder layer by a controller 44 (col. 6, lines 63-66), d) flattening the colored sintered layer by a leveling device 3, which is equivalent to a scraper; wherein the method further include the step of generating the image data by dividing the apparent surface of the 3D object into 3D color cells where each colored cell is defined by a tangential area with respect to 
Kritchman further discloses that a variety of programming languages can be used to control the forming of the 3D object (col. 1, lines 55-67), wherein the controller 44 may instruct the print heads to selectively deposit building materials and color additives based on image data generated according to embodiments of the present invention.  Accordingly, controller 44 may include computer-storage medium having stored thereon instructions that may be delivered to the printing heads for selectively printing layer by layer and a storage medium having stored thereon instructions which can be used to program a system to perform the instructions (col. 6, line 55 to col. 7, line 2). 
However, Kritchman fails to disclose that the forming of the solid model corresponding to a computer aided design (CAD) model.
Arthur et al. disclose an apparatus and method comprising a step of laser selectively fuses powdered material by scanning cross-sections generated from a three-dimensional (3-D) digital description of the object (for example from a computer-aided design (CAD) file or scan data file) on the surface of a powder bed.  After each cross-section is scanned, the powder bed is lowered by one layer thickness (which is typically very thin), a new layer of material is applied on top, and the process is repeated until the object is completed [0004].  
. 

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. The applicants argued that:
 With reference to Column 7, Lines 3 to 7 of Kritchman, the colored printing heads (36) print a colored material (i.e., the colored pixels (16)) on the building material (i.e., the building material pixels (12)). It should be noted that the colored material printed by the colored printing heads (36) has been colored before being introduced into the colored printing heads (36), and before being processed by the curing units (40). Since claim 1 requires that a portion of the powder layer to be selected to form a sintered layer, a portion of which is then colored, Kritchman fails to teach sintering the material before the material is colored, so Claim 1 is not anticipated by Kritchman. (See Remarks, page 5, 4th full paragraph.)

	Similarly, the Applicants argued that although Voris et al. discloses a colored liquid print material is extruded onto a previously formed (sintered) layer, and that Voris et al. fails to teach sintering the material before the material is colored.  Again, because the language of the claims is open, it does not preclude the step of providing additional build material along with the colored material.  In this case, after the lower layer of material being cured (sintered), the next layer is deposited on top of the lower cured/sintered lower layer, wherein the next layer can be the base material and/or colored material.  Also, it has been known that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THU KHANH T NGUYEN/Examiner, Art Unit 1743